DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “magnetic tracking system” in claims 7,8, 16, and 17 with specification support in published paragraph [0078].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 8 line 16 and claim 17 line 22-23, it is unclear whether “a predetermined” should be “the” as the ‘field of view’ is previously introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Tesar (US 9,782,159 -cited by applicant).
Re claims 1, 10: Tesar discloses an apparatus, comprising: 
a probe, configured to be inserted into an aperture of a human patient (Fig. 13A; see probe 200), the probe comprising:
an insertion tube (Fig. 13A; see tubular body portion of probe 200);
a tubular deflectable section connected distally to the insertion tube (Fig. 13A; see the distal portion 211);
a camera, attached to the tubular deflectable section and having a direction of view (col 90, line 40; see camera module 205 providing a direction of view);
a first magnetic field sensor coil, which has a first coil axis of symmetry and is attached to the tubular deflectable section with the first axis parallel to the direction of view of the camera (Fig. 6A; col 71, lines 64-67; col 92, line 64-col 93, line 3; see the cameras that are positioned on the probe 200 with one of the EM tracker coils coupled to the deflectable section with an axis parallel to the direction of view); and
a second magnetic field sensor coil, which has a second coil axis of symmetry and is attached to the insertion tube with the second axis perpendicular to the direction of view of the camera while the deflectable section is aligned with the insertion tube (Fig. 6A; col 71, lines 64-67; col 92, line 64-col 93, line 3; see the cameras that are positioned on the probe 200 with one of the EM tracker coils coupled to the body portion with an axis perpendicular to the direction of view; see Fig 13A where the deflectable section (the distal portion 211) of the insertion tube 200 is aligned with the insertion tube because it is coupled with the body of the probe and has the same longitudinal axis);
a display, coupled to display images output by the camera (col 116, line 62); and 
a processor, which is coupled to receive signals generated by the first and second sensor coils in response to a magnetic field traversing the coils (col 112, lines 20-46; see the image processing system that receives signals from the coils), and is configured: 
in response to the signals received at a first time, to identify an initial orientation of an initial image produced by the camera (col 113, lines 38-60; see the determined orientation of the images), 
in response to the signals received at a second time, subsequent to the first time, to identify a subsequent orientation of a subsequent image produced by the camera (col 113, lines 38-60; see the determined orientation of the images), and 
to rotate the subsequent image on the display so as to reorient the subsequent image to the initial orientation (col 113, lines 38-60; see the rotating to maintain a consistent orientation).
Further, the above citations provide for steps of connecting a tubular deflectable section, attaching a camera, attaching first and second sensor coils, inserting the probe, providing a display, receiving signals, identifying orientations, and rotating the subsequent image.
Re claims 2, 11: A third magnetic field sensor coil which has a third coil axis of symmetry and which is attached to the insertion tube with the third axis perpendicular to the direction of view of the camera and to the second coil axis of symmetry, and wherein the signals received by the processor also comprise signals generated by the third sensor coil in response to the magnetic field traversing the third coil (col 92, line 64-col 93, line 3; wherein there are at least two cameras, each having plural tracking coils, thereby including a third col attached to the body portion of probe 200 with a third axis perpendicular to the direction of view and to the second coil axis).
Re claims 3, 4, 12, 13: A flexible printed circuit board (PCB) fixedly positioned within the deflectable tubular section wherein the camera is fixedly attached to a distal termination of the flexible PCB, and wherein the flexible PCB extends into the insertion tube (col 93, line 53; see the ‘flex circuits’ for the camera which are PCB’s positioned within the tubular section with the camera fixed to a distal termination as Fig. 6A shows the camera 355 at a distal termination).
Re claims 5, 14: The processor is configured to determine a signal-based camera rotation in response to the signals received at the first and second times, and wherein the processor is further configured to compare and analyze the initial and the subsequent images so as to determine an image-based camera rotation, and wherein rotating the subsequent image comprises applying an average of the signal-based camera rotation and the image-based camera rotation to reorient the subsequent image (col 113, lines 38-60; see the determined orientation of the images and subsequent rotation which corresponds to a signal-based rotation from the signals from the coils and col 106, lines 14-63; see the determined orientation generated from the processing of images to identify orientation of the surgical tools and subsequent rotation which corresponds to an image-based rotation).
Re claims 6, 15: Analyzing the initial and subsequent images comprises filtering the images to remove translation of the camera (col 112, lines 41-44; see the processing to reorient such that an image does not move, thereby removing translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tesar (US 9,782,159 -cited by applicant) in view of Soper et al (US 7,901,348 -cited by applicant).
Re claims 7, 8, 16, 17: Tesar discloses a method and apparatus for applying mapping to a computerized tomography (CT) image of a human patient (col 98, lines 1-20; see the processing of CT image data with various transformations), comprising a processor configured for: 
registering the CT image with a magnetic tracking system configured to track a magnetic field sensor in the patient (col 125, line 54-col 126, line 5; see the overlaid/registered CT data with information from the tracking system which includes magnetic sensors for position and orientation information);
inserting a probe and camera coupled to the magnetic field sensor into an aperture of the patient; determining a direction of view and a position of the camera in response to signals received from the magnetic field sensor (Fig. 13A; col 90, line 40; col 92, lines 64-67; see camera module 205 providing a direction of view and see the EM tracking coils); 
receiving an optical image acquired by the camera while the camera is directed towards the direction of view (col 90, line 40; see camera module 205 providing a direction of view); and
analyzing the CT image, using the direction of view and the position of the camera, to find an opaque surface in the CT image that is in a field of view of the camera (col 98, lines 1-20; see the merging of CT and optical images using various transformations, thereby being in a FOV of the camera).
Tesar discloses all features except for overlaying the optical image on the opaque surface to texture map the opaque surface in the CT image utilizing the position of the camera, the direction of view of the camera, and a predetermined FOV of the camera. However, Soper teaches of guidance of an endoscope to a predetermined region of interest in a patient including producing endoscopic images that including stitched images that are texture-mapped to a surface model that is generated from CT data (col 18, lines 30-35; see the ‘texture-mapped’ image generated). The overlaying is performed by utilizing the position of the camera, the direction of view of the camera, and a predetermined FOV of the camera (col 7, lines 19-31, col 17, lines 42-46; see the endoscope having a camera, wherein a position sensor is utilized to determine the position of the camera and wherein the camera has a predetermined direction of view and a “wide field of view”). It would have been obvious to the skilled artisan to modify Tesar, to provide a texture mapping transformation as taught by Soper, in order to facilitate determination of an optimal region of overlap which corresponds to areas where the error between two images is minimized. The texture mapping further allows visualization of an object’s geometry and surface texture to aid in medical applications such as surgical planning.
Re claims 9, 18: Tesar discloses receiving the optical image comprises positioning the camera and the field of view of the camera in a transparent region (Fig. 13A; wherein the FOV of the camera includes a transparent region as the region including air or space between the camera and the patient).

Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive. Regarding the art rejection of claims 1 and 10, Applicant argues that Tesar fails to teach that the first and second coils are placed on the deflectable section and on the insertion tube, respectively. However, the Examiner respectfully disagrees and finds that the deflectable section is set forth in the claim as a “section” which indicates that it is a part/portion of something else. The deflectable section in Tesar is considered to be the distal portion of the insertion tube because this portion is deflectable and changes direction relative to the insertion tube body. As the deflectable section is a portion of the insertion tube and because the plurality of cameras are disposed at the deflectable section, the first and second coils (which are coupled to the respective cameras) are considered to be attached to the deflectable section and are also attached to the insertion tube. Further, the cameras and associated coils can have their position and orientation adjusted as desired which includes the configuration wherein a first coil axis is parallel to the direction of view and a second coil axis is perpendicular to the direction of view. Further, the coils themselves are considered to have various axes of symmetry and even if first and second coil were disposed in the same position and orientation, the limitation is met because the coil axes is a different axis of symmetry. For example, if the coils were disposed in the same position and orientation, they would both have an axis of symmetry parallel to the longitudinal axis of the probe as well as an axis of symmetry perpendicular to the longitudinal aixs. The claimed first axis corresponds to the axis parallel to the longitudinal axis of the probe and the claimed second axis corresponds to the axis perpendicular to the longitudinal axis.
Regarding claims 8 and 17, Applicant refers to the amendment requiring the overlaying to utilize the position of the camera, the direction of view of the camera, and a predetermined FOV of the camera. However, as set forth in the rejection, this limitation is met by the Soper reference. The rationale to modify Tesar with Soper is to facilitate determination of an optimal region of overlap which corresponds to areas where the error between two images is minimized. The texture mapping further allows visualization of an object’s geometry and surface texture to aid in medical applications such as surgical planning.
The previous claims objections are withdrawn due to amendments. The 112f interpretation is maintained. Applicant argues that ‘magnetic tracking system’ is a known term denoting structure and that there is no “means” or “step” used. However, the term is read as “system for magnetic tracking” where “system” is a well-known generic placeholder specifically identified as such in the MPEP and the corresponding function is “for magnetic tracking”. This function language placed before the placeholder is also discussed in the MPEP (see section 2181) and, therefore, the interpretation is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793